Case 2:19-cv-06565-JS-AYS Document 9 Filed 04/15/20 Page 1 of 8 PageID #: 16



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
JOSE RODRIGUEZ,

                       Plaintiff,
                                                       ORDER
           -against-                                   19-CV-6565(JS)(AYS)

SHOPRITE SUPERMARKET, SHOPRITE LOSS
PREVENTION (SECURITY) NICHOLAS CHIUSANO,
and 5 JOHN DOES (SHOPRITE STORE EMPLOYEES),

                    Defendants.
----------------------------------------X
APPEARANCES
For Plaintiff:      Jose Rodriguez, pro se
                    214602
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11901

For Defendants:        No appearances.

SEYBERT, District Judge:

           Before the Court is the application to proceed in forma

pauperis filed by incarcerated pro se plaintiff Jose Rodriguez

(“Plaintiff”)   together    with    a    civil   rights    Complaint   brought

pursuant to 42 U.S.C. § 1983 (“Section 1983”) against Shoprite

Supermarket (“Shoprite”), Nicholas Chiusano, who is alleged to be

a Shoprite Loss Prevention/Security employee (“Chiusano”), and

five unidentified individuals who are alleged to be Shoprite store

employees (“John Does”).      (IFP Application, D.E. 2.)          Upon review

of the declaration in support of the application to proceed in

forma pauperis, the Court GRANTS Plaintiff’s request to proceed in

forma   pauperis.      However,    for    the    reasons   that   follow,   the
Case 2:19-cv-06565-JS-AYS Document 9 Filed 04/15/20 Page 2 of 8 PageID #: 17



Complaint is sua sponte DISMISSED WITH PREJUDICE as against the

Defendants     pursuant    to     28       U.S.C.   §§   1915(e)(2)(B)(ii),

1915A(b)(1).

                                THE COMPLAINT1

             Plaintiff’s Complaint is filed on the Court’s Section

1983 complaint form and is brief.             In its entirety, Plaintiff’s

fact section alleges:

             On November 27, 2018 at the Shoprite
             supermarket located in 1 Garet Pl. Commack,
             N.Y. 11725.    I was brutally assaulted and
             violated my rights by Shoprite supermarket
             loss    prevention     (security)    “Nicholas
             Chiusano” and (six) John Doe employees. I was
             coming out of store when all defendants in
             this suit approached and not only violated
             store policy and regulations (the law).
             Assaulted me. By grabbing me, slamming me on
             the parking lot, chokeing me (obstruction of
             breathing), punching me repeatedly etc.
             (Video footage will show horrific events)
             Shoprite loss prevention and store employees
             had no rights to assault me, use any kind of
             excessive force on me nor anyone. Because of
             these violent acts I was severely injured and
             taken to “hospital.”

(Compl. ¶ II at 4.)       As a result, Plaintiff claims to have

suffered injuries, including “severe chest pains, back and



1 The following facts are taken from Plaintiff’s Complaint and is
presumed to be true for the purposes of this Order. Excerpts
from the Complaints as reproduced here exactly as they appear in
the originals. Errors in spelling, punctuation, and grammar
have not been corrected or noted. (Compl., D.E. 1.)


                                       2
Case 2:19-cv-06565-JS-AYS Document 9 Filed 04/15/20 Page 3 of 8 PageID #: 18



spinal pain, concussion, lacerations, etc.”           (Compl. ¶ II.A.)

For relief, Plaintiff is “seeking pain and suffering from

injurys        inflicted   by    defendants,    mental     depression,

‘(500,000) five hundred thousand’ hospital bills covered,

etc.”    (Compl. ¶ III.)

                                  DISCUSSION

I.      In Forma Pauperis Application

               Upon review of Plaintiff’s declaration in support of the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fees.         See 28 U.S.C. § 1915(a)(1).         Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

II.     Application of 28 U.S.C. § 1915

               Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from    such    relief.    See   28   U.S.C.   §§   1915(e)(2)(B)(i)-(iii),

1915A(b).       The Court is required to dismiss the action as soon as

it makes such a determination.         See id. § 1915A(b).

               Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,



                                       3
Case 2:19-cv-06565-JS-AYS Document 9 Filed 04/15/20 Page 4 of 8 PageID #: 19



537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004).     However, a complaint or amended complaint

must plead sufficient facts to “state a claim to relief that is

plausible on its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).              “A claim

has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”               Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)

(citations omitted).       The plausibility standard requires “more

than a sheer possibility that a defendant has acted unlawfully.”

Id. at 678; accord Wilson v. Merrill Lynch & Co., 671 F.3d 120,

128 (2d Cir. 2011).      While “‘detailed factual allegations’” are

not required, “[a] pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action

will not do.’”    Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 555).

III.   Section 1983

           Section 1983 provides that

           [e]very person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State . . . subjects, or causes
           to be subjected, any citizen of the United
           States . . . to the deprivation of any rights,
           privileges, or immunities secured by the


                                     4
Case 2:19-cv-06565-JS-AYS Document 9 Filed 04/15/20 Page 5 of 8 PageID #: 20



           Constitution and laws, shall be liable to the
           party injured . . . .

42 U.S.C. § 1983; accord Rehberg v. Paulk, 566 U.S. 356, 361, 132

S. Ct. 1497, 1501B02, 182 L. Ed. 2d 593 (2012).          To state a claim

under   Section   1983,   a   plaintiff   must   “‘allege   that   (1)   the

challenged conduct was attributable at least in part to a person

who was acting under color of state law and (2) the conduct

deprived the plaintiff of a right guaranteed under the Constitution

of the United States.’”       Rae v. Cty. of Suffolk, 693 F. Supp. 2d

217, 223 (E.D.N.Y. 2010) (quoting Snider v. Dylag, 188 F.3d 51, 53

(2d Cir. 1999)).

     A.    The Defendants are not State Actors

           As noted above, to state a plausible Section 1983 claim,

a plaintiff must allege that the challenged conduct was committed

by a person acting under color of state law.        Thus, private parties

are not generally liable under Section 1983.         Here, the Defendants

are a private supermarket, Shoprite, and several of its employees.

Private conduct is generally beyond the reach of § 1983.            See Am.

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50, 119 S. Ct.

977, 985, 143 L. Ed. 2d 130 (1999); Coleman v. City of N.Y., et

al., 18-CV-11819, 2020 WL 905709, *3 (S.D.N.Y. Feb. 25, 2020)

(dismissing Section 1983 claims against Dollar Tree Store, Inc.,

and several of its employees, because they are not state actors


                                     5
Case 2:19-cv-06565-JS-AYS Document 9 Filed 04/15/20 Page 6 of 8 PageID #: 21



and did not operate under color of state law); Fletcher v. Walmart

Stores, Inc., 15-CV-1859, 2006 WL 2521187, at *4 (S.D.N.Y. Aug.

28, 2006) (dismissing Section 1983 claims against Walmart Stores,

Inc. and several of its employees, including its private security

guard, because none of the defendants were state actors, nor were

they acting under color of law); Guiducci v. Kohl’s Dep’t Stores,

Inc., 320 F. Supp. 2d 35, 37-39 (E.D.N.Y. 2004) (dismissing Section

1983 claims because “the Kohl’s security guard is not a state actor

within the meaning of the civil rights statute”) (collecting

cases).

           However, private individuals, such as store security

guards, may be deemed to act under color of state law: “(1) where

the guards are ‘given the authority of state law,’ or (2) where

“they are willful participants in the joint activity of the State

or its agents.”    Guiducci, 320 F. Supp. 2d at 37.          As is readily

apparent   from    Plaintiff’s    sparse    Complaint,     there    are   no

allegations that any of the Defendants were either given the

authority of state law or were willful participants in joint

activity with a state actor.       Accordingly, because Plaintiff has

not sufficiently alleged state action, Plaintiff’s Section 1983

claims are not plausible and are thus DISMISSED pursuant to 28

U.S.C. §§ 1915(e) (2)(B)(i)-(ii), 1915A(b)(1).



                                     6
Case 2:19-cv-06565-JS-AYS Document 9 Filed 04/15/20 Page 7 of 8 PageID #: 22



           Given the dismissal of Plaintiff’s federal claims, the

Court declines to exercise supplemental jurisdiction over any

remaining state laws claims Plaintiff may have and any such claims

are thus DISMISSED WITHOUT PREJUDICE.          See 28 U.S.C. § 1367(c)(3);

see also Carnegie Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108

S. Ct. 614, 619, 98 L. Ed. 2d 720 (1988) (a federal court should

generally decline to exercise supplemental jurisdiction over state

law claims if, as is the case here, the complaint asserts federal

question jurisdiction but not diversity jurisdiction, and the

complaint’s federal claims are dismissed at an early stage in the

litigation).

IV.   Leave to Amend

           Given   the   Second    Circuit’s    guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.         Because the defects in Plaintiff’s

claims are substantive and would not be cured if afforded an

opportunity to amend, leave to amend the Complaint is DENIED.

                                  CONCLUSION

           For the reasons set forth above, the Complaint is sua

sponte DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i)-(iii),



                                      7
Case 2:19-cv-06565-JS-AYS Document 9 Filed 04/15/20 Page 8 of 8 PageID #: 23



1915A(b), and leave to amend the Complaint is DENIED.            The Court

declines to exercise supplemental jurisdiction over any remaining

state law claims Plaintiff may have and Plaintiff may pursue any

such claims in state court.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff and to mark this case CLOSED.


                                         SO ORDERED.



                                          /s/ JOANNA SEYBERT    _
                                         Joanna Seybert, U.S.D.J.

Dated: April   15 , 2020
       Central Islip, New York




                                     8
